UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-6446


TREMAYNE JUANDAL MABRY,

                Plaintiff - Appellant,

          v.

G. BOWLES, Dr., Dentist,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    T.S. Ellis, III, Senior
District Judge. (1:13-cv-00235-TSE-JFA)


Submitted:   August 28, 2014                 Decided:   September 2, 2014


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tremayne Juandal Mabry, Appellant Pro Se. Thomas Douglas Lane,
THOMPSON MCMULLAN PC, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Tremayne    Juandal   Mabry      appeals   the    district    court’s

order denying relief on his 42 U.S.C. § 1983 (2012) complaint.

We   have      reviewed    the   record    and    find    no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      See Mabry v. Bowles, No. 1:13-cv-00235-TSE-JFA (E.D. Va.

Feb. 24, 2014).            We dispense with oral argument because the

facts    and    legal     contentions     are    adequately     presented     in   the

materials       before    this   court    and    argument      would   not   aid   the

decisional process.



                                                                             AFFIRMED




                                           2